Opinion issued July 12, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00367-CV
____________

ANITA M. LOUVIER KNIGHT, Appellant

V.

DICKINSON INDEPENDENT SCHOOL DISTRICT, SAN LEON
MUNICIPAL UTILITY DISTRICT, GALVESTON COUNTY, AND GEAN
LEONARD-SHERIFF OF GALVESTON COUNTY, Appellees



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 2003TX0106



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss her appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.